DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because one tangible computer-readable storage medium may be a carrier wave, a signal per se, and thus non-statutory (MPEP 2106 (I)) or (MPEP 2106 Patent Subject Matter Eligibility (I)). Claim 10 recites a “one tangible computer-readable storage medium” which may encompass transitory media such as, carrier wavers.
Claims 11-18 are rejected under 35 U.S.C. 101 for the same reason as claim 10 since they directly or indirectly incorporate the steps of claim 1 which are not tired to a valid statutory category and the individual claims do not add any features that are tired to any of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) and in view of Middlebrooks (US 20190035075 A1).
Regarding to claim 1, Madani discloses a synthetic time series data generation apparatus ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230) comprising: 
memory storing instructions (Fig. 7; [0075]: one or more processors and one or more memories; Fig. 8; [0090]: main memory; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806); and 
at least one processor to execute the instructions to at least (Fig. 7; [0075]: one or more processors and one or more memories;  [0090]: processing unit 806, main memory 808, and graphics processor 810 are connected to NB/MCH 802; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806): 
generate a synthetic data set including multi-channel time-series data and associated annotation using a first artificial intelligence network model ([0004]: an image generator of a generative adversarial network, i.e. GAN, generates medical images approximating actual medical images;  one or more generated medical images are generated by the image generator of the GAN; [0039]: label a small subset of the new data source's data to allow for re-training or adapting of the GAN; to label their medical image data; Fig. 2A; Fig. 2B; [0052]: generated medical image data are generated by a generator G of the GAN mechanism; [0053]: the generator G generates generated images; [0054]: the GAN comprises a generator G 210; [0064]: the GAN 200 may be utilized with any image data sets; [0065]: two datasets of chest X-ray images were used; [0070]: when the semi-supervised GAN of the illustrative embodiments is trained on 100% of Dataset 1 with labels); 
analyze the synthetic data set with respect to a real data set using a second artificial intelligence network model ([0052]:  the discriminator D separates generated from real medical images, and further separates real disease medical images, or abnormal medical images in which an abnormality is present, from real normal medical images; Fig. 2A-2B; [0054]:  the discriminator D 250 is a convolutional neural network that attempts to discriminate the input image data into one of a plurality of classes, e.g., real image normal, real image abnormal, or generated image; [0055]: the discriminator D 250 may classify medical images as either real-normal, real-abnormal, e.g., cardiovascular disease present; [0057]: analyze and determine a classification of the input image data into one of a plurality of classifications); 
when the second artificial intelligence network model classifies the synthetic data set as a first classification, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model ([0038]: re-training of the GAN for the new data source may involve training the GAN on a small set of known labeled medical image data itself; Fig. 2A-2B; [0055]: the discriminator D 250 may classify medical images as either real-normal, real-abnormal, or fake and the corresponding labels in the output vector 260 may be set to values indicative of the classification; return training data to generator through training logic as illustrated in Fig. 2A; Fig. 9; [0099]: a determination is made as to whether or not the GAN training has converged; if not, the operation returns to step 930 with further training based on additional fake image generation; 
    PNG
    media_image1.png
    472
    562
    media_image1.png
    Greyscale
); and
output the synthetic data set ([0057]: generate an output indicating that the generated, or fake, image is in fact a real image; [0058]: identify the image as being a generated medical image). 
Madani fails to explicitly disclose:
when the second artificial intelligence network model classifies the synthetic data set as a second classification, output the synthetic data set.
In same field of endeavor, Middlebrooks teaches:
when the second artificial intelligence network model classifies the synthetic data set as a first classification, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model ([0032]: the subset of training data with labels that were misclassified by the model is provided to a generator module; [0033]:  the feedback is used incrementally adjust the decisions functions of the model; the feedback is used only in one or more selected decision functions, again to insure that models are trained using data from known and trusted sources; [0039]: the model is re-trained so that the model becomes trained on both the basic training data and the generated data set; Fig. 4; [0045]: data is correctly classified 44 by the model; data is misclassified 45; [0047]: the selected misclassified samples 45 are the training data for the discriminator);
when the second artificial intelligence network model classifies the synthetic data set as a second classification, output the synthetic data set ([0005]: projects the input to an output; [0032]: the result of the model calculations, for example a segmentation of the imaging data and/or classification of data points, is sent to the professional in step S5; [0034]: classify every data point in the imaging data; Fig. 4; [0045]: output data that is correctly classified 44 by the model as illustrated in Fig. 4; 
    PNG
    media_image2.png
    338
    682
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani to include when the second artificial intelligence network model classifies the synthetic data set as a first classification, adjust the first artificial intelligence network model using feedback from the second artificial intelligence network model; when the second artificial intelligence network model classifies the synthetic data set as a second classification, output the synthetic data set as taught by Middlebrooks. The motivation for doing so would have been to classify the imaging data; to classify every data point in the imaging data; to improve accuracy by repeating training a number of times until the model is sufficiently accurate on the basic training set; improve the training of the CNN; as taught by Middlebrooks in Fig. 3 and paragraphs [0029], [0034], [0039], and [0048]. 

Regarding to claim 2, Madani and in view of Middlebrooks discloses the apparatus of claim 1, wherein the first artificial intelligence model includes a generator of a generative adversarial network model (Middlebrooks; [0039]: the generator uses a Generative Adversarial Network, i.e. GAN, model.), and wherein the second artificial intelligence model includes a discriminator of the generative adversarial network model (Madani; [0006]: implement a generative adversarial network, i.e. GAN; [0028]: GANs utilize two neural networks referred to as a discriminator and a generator; Fig. 1; [0029]: a generative adversarial network includes discriminator as illustrated in Fig. 1).

Regarding to claim 3, Madani and in view of Middlebrooks discloses the apparatus of claim 1, wherein the annotation includes an event associated with the time series data (Madani; [0005]: a first class indicates a medical image representing a normal medical condition, one or more second classes indicate one or more abnormal medical conditions, and a third class indicating a generated medical image; [0024]: label anatomical structures within the medical image, measurements, abnormalities, or the like; identify diseases or abnormalities in the medical images; Fig. 4; [0067]: the sampled generated images capture the global structural elements; 
    PNG
    media_image3.png
    310
    322
    media_image3.png
    Greyscale
).

Regarding to claim 5, Madani and in view of Middlebrooks discloses the apparatus of claim 1, wherein the processor is to generate the synthetic data set using one or more latent input vectors for a plurality of times (Middlebrooks; [0046]: the generative network 51 is trained to map from a so-called latent space to a particular data distribution of interest; Fig. 6; [0049]: a Latent Vector input module 61 is added; [0050]: the corresponding latent vectors are determined in step 72).

Regarding to claim 9, Madani and in view of Middlebrooks discloses the apparatus of claim 1, wherein the first classification includes classification as synthetic data (Madani;  Fig. 1; [0029]: batches of the generated images and real images are sent to the discriminator; Fig. 2B; [0054]: the discriminator D 250 has determined the input image data to be associated with a fake image; 
    PNG
    media_image4.png
    503
    975
    media_image4.png
    Greyscale
; [0055]: classify medical images as either real-normal, real-abnormal, or fake and the corresponding labels in the output vector 260 may be set to values indicative of the classification, e.g., 0 or 1 associated with corresponding vector slots associated with the different classes; [0057]: determine a classification of the input image data into one of a plurality of classifications), wherein the second classification includes classification as real data (Madani; Fig. 1; [0029]: Batches of the generated images and real images are sent to the discriminator; Fig. 2B; [0054]: the discriminator D 250 has determined the input image data to be associated with a real image normal, or real image abnormal; 
    PNG
    media_image5.png
    356
    690
    media_image5.png
    Greyscale
; [0055]: classify medical images as either real-normal, real-abnormal, or fake and the corresponding labels in the output vector 260 may be set to values indicative of the classification, e.g., 0 or 1 associated with corresponding vector slots associated with the different classes), and wherein the classification is determined by the at least one processor using a decision aggregator (Madani; Fig. 1; [0029]: the discriminator assigns a label 0 for real or a label 1 for fake; [0054]: the discriminator D 250 outputs a vector 260 having values indicating whether the discriminator D 250 has determined the input image data to be associated with a real image normal, real image abnormal, or fake image).

Regarding to claim 10, Madani discloses at least one tangible computer-readable storage medium comprising instructions that, when executed, cause at least one processor to at least ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230;  Fig. 7; [0075]: one or more processors and one or more memories; Fig. 8; [0090]: main memory; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806): 
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 10.

Regarding to claim 11, the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11. 

Regarding to claim 12, the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12.


Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 14. 

Regarding to claim 18, the claim limitations are similar to claim limitation recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 8.

Regarding to claim 19, Madani discloses a computer-implemented method to generate synthetic time series data and associated annotation ([0031]: train a GAN for generating and discriminating medical images and utilize the generator G to create realistic medical images, i.e. time series images; X-ray, computed tomography, i.e. CT, scan, sonogram, magnetic resonance imaging, i.e. MRI; Fig. 2A-2B; [0054]: a semi-supervised GAN-based framework or architecture; the GAN comprises a generator G 210 and the discriminator D 250; [0057]: the generated images 240 output by the generator G 210 are fed into the discriminator D 250 along with real labeled image data 220 and real unlabeled image data 230), the method comprising: 
using at least one processor (Fig. 7; [0075]: one or more processors and one or more memories; [0090]: processing unit 806, main memory 808, and graphics processor 810 are connected to NB/MCH 802; [0095]: applications or programs are located on storage devices, such as HDD 826, are loaded into main memory 808 for execution by processing unit 806).
The rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 19. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 20. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), and further in view of Chakravarty (US 20190325597 A1).
Regarding to claim 4, Madani and in view of Middlebrooks discloses the apparatus of claim 3, wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data.
Madani and in view of Middlebrooks fails to explicitly disclose wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data.
In same field of endeavor, Chakravarty teaches wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data ([0024]: receive a plurality of monocular images forming an image sequence and determining pose vector data for two successive images of the image sequence; generate a reconstructed image based on a depth map received from the GAN; [0028]: each monocular image 102 is captured when the monocular camera is in a unique position or is in a unique pose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Madani and in view of Middlebrooks to include wherein the event includes at least one of a first event external to a signal represented by the time-series data or a second event internal to the signal represented by the time-series data as taught by Chakravarty. The motivation for doing so would have been to improve performance over known depth estimation systems; to capture each monocular image 102 when the monocular camera is in a unique position or is in a unique pose; to improve the outputs of the GAN generator; to improve the GAN generator's 104 generation of depth maps 220 as taught by Chakravarty in paragraphs [0018], [0028], [0030], and [0042].

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 13 is also used to reject claim 13. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), and further in view of Kumar (US 10650306 B1).
Regarding to claim 6, Madani and in view of Middlebrooks discloses the apparatus of claim 1, 
Madani and in view of Middlebrooks fails to explicitly disclose wherein the one-dimensional, time-series synthetic data includes synthetic waveform signal data.
In same field of endeavor, Kumar teaches wherein the one-dimensional, time-series synthetic data includes synthetic waveform signal data (col. 4, lines 20-25: computes a waveform that it passes to an acoustic output end 213 that drives the speaker 206; col. 8, lines 10-23receives the digitized audio input signals and the digitized audio output signal, and outputs an enhanced digitized audio input signal, i.e., a time sampled waveform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks to include wherein the one-dimensional, time-series synthetic data includes synthetic waveform signal data as taught by Kumar. The motivation for doing so would have been to improve the prediction accuracy of the action predictor; to compute a waveform that it passes to an acoustic output end 213 that drives the speaker 206 as taught by Kumar in col. 3, lines 5-10 and col. 4, lines 20-25.

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 6. Therefore, same rational used to reject 6 is also used to reject claim 15. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), in view of Kumar (US 10650306 B1), and further in view of Bhorkar (US 20200244969 A1).
Regarding to claim 7, Madani and in view of Middlebrooks and Kumar discloses the apparatus of claim 6, wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform.
Madani and in view of Middlebrooks and Kumar fails to explicitly disclose wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform.
In same field of endeavor, Bhorkar teaches wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform ([0032]: interpolate the missing data with a small N-frame latency; [0042]: the receiver sidemay interpolate in the latent space to supply the missing frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks and Kumar to include wherein the processor is to impute the synthetic waveform signal data as missing data to complete a captured waveform as taught by Bhorkar. The motivation for doing so would have been to improve the quality of reconstructed versions of the video frames; to interpolate the missing data with a small N-frame latency as taught by Bhorkar in paragraphs [0013] and [0032].

Regarding to claim 16, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madani (US 20190198156 A1) in view of Middlebrooks (US 20190035075 A1), and further in view of Sharma (US 20150112182 A1).
Regarding to claim 8, Madani and in view of Middlebrooks discloses the apparatus of claim 1, 
Madani and in view of Middlebrooks wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model.
In same field of endeavor, Sharma teaches wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model ([0094]: a third deep neural network is trained to detect a full parameter set of the object of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madani and in view of Middlebrooks to include wherein the synthetic data set is to be provided to a model generator to at least one of train or test a third artificial intelligence network model as taught by Sharma. The motivation for doing so would have been to improve efficiency by randomly sampling the dictionary set; to improve computational efficiency; detect a full parameter set of the object of interest by training a third deep neural network as taught by Sharma in paragraphs [0062], [0069], and [0094].

Regarding to claim 17, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616